Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-21062-CIV-ALTONAGA/Goodman


    DOUG LONGHINI,

               Plaintiff,

    v.

    SPEEDWAY LLC,

               Defendant.


     DEFENDANT SPEEDWAY LLC’S STATEMENT OF MATERIAL FACTS

          Pursuant to Southern District of Florida Local Rule 56.1(a), Defendant

  Speedway LLC files this statement of material facts in support of its

  contemporaneously filed Motion for Final Summary Judgment [ECF No. 27].

                                      Speedway Doral

          1.       Speedway owns and operates the namesake gas station and convenience

  store located at 10675 NW 41st Street, Doral, Florida (“Speedway Doral”).

          2.       Construction of the Speedway Doral facility was completed in 2000. See

  Dec. of Damon Bastin at ¶ 11 (Ex. A – Permit Application Submitted to City of Doral),

  attached hereto as Exhibit 1.

          3.       Given its location, Speedway Doral is directly accessible to vehicles

  traveling westbound along NW 41st Street or northbound along NW 107 th Avenue.

          4.       As is typical of many gas stations today, the Speedway Doral facility

  includes a convenience store. Id.




  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 2 of 10




          5.       As of January 16, 2020, the accessible parking space at Speedway Doral

  was located parallel with the front entrance of the convenience store (on its southern

  façade). Id. An access path runs adjacent to the west side of the accessible parking

  space onto the sidewalk leading to the convenience store’s front doors. Id.

          6.       Speedway Doral is monitored by an Image Vault DVR digital video

  surveillance system manufactured by Pro Security Access (the “System”). See

  Magana Dec. at ¶ 3, attached hereto as Exhibit 2. The System utilizes multiple

  cameras located throughout the interior and exterior of the store to monitor the

  premises twenty-four hours per day. Id. Images from these camera are stored on a

  real-time, continuous basis on a digital hard drive located at Speedway Doral. Id. at

  ¶ 4.

          7.       The System captured all footage from all operational cameras on

  January 16, 2020. Id. at ¶ 9.

                                 Plaintiff Douglas Longhini

          8.       Mr. Longhini is a 47-year old male currently living at 5205 Southwest

  141st Avenue, Miami, Florida. See Longhini Dep. at 7:20-23; 8:12-14, attached hereto

  as Exhibit 3.

          9.       He was diagnosed with cerebral palsy when he was two-years old. Id. at

  42:8-14.

          10.      Mr. Longhini’s condition affects his dexterity, including his ability to

  stand as well as to grab, grasp, and pinch items. Id; see also Plaintiff Doug Longhini’s

  Response to Defendant Speedway LLC’s First Set of Interrogatories (“Longhini ‘Rog



                                               2
  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 3 of 10




  Responses”) at p. 11, attached hereto as Exhibit 4.

          11.      Mr. Longhini neither owns a vehicle nor drives, and typically relies on

  his friends or public transportation services to help him travel around South Florida.

  See Longhini Dep. at 15:19-16:3; 31:7-34:21.

          12.      Mr. Longhini considers himself an advocate for disability rights as well

  as a “tester” with respect to ADA compliance at places of public accommodation. See

  Longhini Dep. at 46:4-47:8.

          13.      In this role, Mr. Longhini is the Plaintiff in over one hundred lawsuits

  currently pending in the District Courts for the Southern and Middle District of

  Florida. Id. at 51:3-52:5. Over the past two years, he has filed over 190 ADA-related

  lawsuit in the Southern District of Florida alone. See Longhini Lawsuit Chart,

  attached hereto as Exhibit 5.

          14.      Over the past two years, Mr. Longhini has settled over one hundred

  lawsuits related to ADA compliance at places of public accommodation. See Longhini

  Dep. at 54:23-55:6. He currently has over 100 lawsuits pending. Id. at 51:3-21.

          15.      The most important thing to Mr. Longhini in all of these lawsuits is that

  the defendant remediates the architectural barriers complained of. Id. at 56:6-12.

                            Mr. Longhini Visits Speedway Doral

          16.      Mr. Longhini visited Speedway Doral on January 16, 2020. Id. at 14:9-

  11.

          17.      He was accompanied by Pablo Baez, one of his testifying experts in this

  lawsuit. Id. at 14:12-15:1.



                                                3
  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 4 of 10




          18.      Mr. Longhini and Mr. Baez met in 2015. See Baez Dep. at 36:21-22,

  attached hereto as Exhibit 6. They consider each other to be friends. Id. at 38:13-14;

  Longhini Dep. at 39:15-16.

          19.      While Mr. Baez does not recall how he met Mr. Longhini, Mr. Longhini

  recalled that another ADA inspector, Mr. Childers, introduced them. Id.

          20.      Mr. Baez drove Mr. Longhini to Speedway Doral on January 16, 2020.

  Id. at15:19-16:3.

          21.      Mr. Longhini does not remember the type of car driven by Mr. Baez, but

  believes it may have been a rental SUV. Id. at 15:5-13. (It was. See Baez Dep. at

  45:13-14.)

          22.      When questioned as to why Mr. Baez would be driving a rental car, Mr.

  Longhini claimed not to know. See Longhini Dep. at 45:13-15.

          23.      Mr. Baez was driving a rental car because he actually lives in South

  Carolina. See Baez Dep. at 7:14-15. He has lived there since 1989. Id. at 7:7-9.

          24.      Mr. Longhini and Mr. Baez arrived in the general area of the Speedway

  Doral at approximately 3:00 pm in the afternoon. See Longhini Dep. at 15:2-4.

          25.      They did not park at Speedway Doral, however. In fact, they parked in

  a nearby plaza where a Don Pan restaurant is located. See Baez Dep. at 48: 9-20.

          26.      Both Mr. Longhini and Mr. Baez traveled from Don Pan to Speedway

  Doral in the vehicular lanes of the shopping plazas, not the designated accessible

  path of travel. Id. at 48:17-49:4.

          27.      Mr. Longhini and Mr. Baez entered the Speedway Doral at 2:59 pm. See



                                               4
  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 5 of 10




  Longhini Dep. at 15:2-4; see also Camera 2 (Entrance), conventionally filed as

  Exhibit V-2.

          28.      Mr. Longhini entered Speedway Doral and traveled to the back of the

  store. Camera 15 (Snack Aisle), conventionally filed as Exhibit V-8. He then traveled

  toward the facility’s cash registers. See Camera 11 (SRT), conventionally filed as

  Exhibit V-4. Mr. Longhini exited Speedway Doral at 3:12 pm. See Camera 2

  (Entrance).

          29.      During the 13 minutes Mr. Longhini was in Speedway Doral, he neither

  traveled down the hallway where the restrooms are located nor used the restrooms.

  See Camera 2 (Entrance), Camera 11 (SRT), and Camera 15 (Snack Aisle),.

          30.      After entering Speedway Doral with Mr. Longhini, Mr. Baez

  immediately walked to the back of the store where the restrooms are located. See

  Camera 2 (Entrance) Video and Camera 15 (Snack Aisle) Video. He spent several

  minutes in this area of the store. Id. He then walked around the store for several

  minutes. See Camera 14 (Food & Beverage Aisle), conventionally filed as Exhibit V-

  7.

          31.      Mr. Baez exited Speedway Doral at the same time as Mr. Longhini. See

  Camera 2 (Entrance) Video.

                            Mr. Longhini Sues Speedway for
                        Architectural Barriers at Speedway Doral

          32.      Mr. Longhini filed the instant lawsuit on March 10, 2020. See Complaint

  [ECF No. 1]. In his Complaint, Mr. Longhini alleges that he visited Speedway Doral

  on January 16, 2020 “and encountered multiple violations of the ADA that directly


                                               5
  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 6 of 10




  affected his ability to use and enjoy the Commercial Property and business located

  therein.” Id. at ¶ 16.

          33.      Mr. Longhini further alleges that the alleged violations he “encountered

  during his visit to the Commercial Property,” i.e. Speedway Doral, include:

                   a)     Mr. Longhini had difficulty exiting his vehicle because the slope

                   of the designated accessible parking space was above permissible limits.

                   Id at ¶ 27(A)(i);

                   b)     Mr. Longhini had difficulty exiting his vehicle because the slope

                   of the designated accessible path of travel next to the accessible parking

                   space was above permissible limits. Id. at ¶ 27(A)(ii);

                   c)     Mr. Longhini could not traverse the interior of Speedway Doral

                   because the continuous path of travel was obstructed by “objects.” Id. at

                   ¶ 27(B)(i);

                   d)     Mr. Longhini was unable to transfer from his chair to the toilet

                   because the toilet paper dispenser in the bathroom was mounted less

                   than 2 inches below the grab bar. Id. at ¶ 27(C)(i);

                   e)     Mr. Longhini was unable to use the bathroom mirror because it

                   was mounted too high. Id. at ¶ 27(C)(ii).

          34.      Mr. Longhini reiterated these assertions under oath in his deposition.

  See Longhini Dep. at 19:5-20:18; 25:7-29:6.

          35.      In reality, Mr. Longhini did not encounter a single one of these barriers

  during his January 16, 2020 visit to Speedway Doral. See generally Conventionally



                                                6
  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 7 of 10




  Filed Video Exhibits [ECF No. 24].

          36.      The above-described architectural barriers are the only barriers Mr.

  Longhini was aware of as of January 16, 2020. See Longhini Interog. Responses at

  pp. 2 (“Plaintiff visited the Property on at least one occasion on January 16, 2020,

  made a purchase and encountered the violations listed in his Complaint.”); 3 (same);

  and 4 (responding to an interrogatory seeking all acts or omissions on behalf of

  Speedway Mr. Longhini contends is a violation of the ADA with “Plaintiff refers

  Defendant to paragraph 27 of the Complaint.”).

          37.      Mr. Longhini cannot recall going back to Speedway Doral since the filing

  of his Complaint. See Longhini Dep. at 30:3-31:6. Nor can he recall how many times

  he had been to Speedway Doral prior to filing his Complaint.

          38.      Speedway received service of Mr. Longhini’s lawsuit on March 11, 2020.

  See Affidavit of Executed Summons [ECF No. 4].

           Speedway Remediates the Architectural Barriers Described in
                          Mr. Longhini’s Complaint

          39.      Upon receiving notice of Mr. Longhini’s claims via his Complaint,

  Speedway immediately began to investigate, and where necessary remediate, the

  alleged ADA violations described therein. See Dec. of Damon Bastin at ¶¶ 4-6. This

  is consistent with Speedway’s standard practice to immediately investigate and, if

  necessary, remediate any alleged ADA violations brought to its attention. Id.

          40.      On April 3, 2020, Damon Bastin, Regional Maintenance Manager

  conducted an inspection of Speedway Doral to determine the scope of the remediation

  measures required at that facility. Id. at ¶¶ 6-7.


                                               7
  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 8 of 10




          41.      Soon thereafter, Mr. Bastin adjusted the height of the mirror and toilet

  paper dispenser and requested that the facility’s staff clear the floors of items

  temporarily stored for receiving purposes in order to bring the men’s restroom into

  compliance with the ADA. Id. at ¶ 8.

          42.      After Mr. Bastin’s initial inspection, Speedway, with the assistance of

  Speedway’s disclosed expert in this matter Mr. Larry Schneider, determined that it

  would be more expedient to remediate its parking lot by relocating the accessible

  parking space from its location on the south side of the convenience store to a new

  location adjacent to the west side of the convenience store. Id. at ¶ 9. Speedway,

  through its internal engineering team as well as external engineering and

  construction consultants, prepared the drawings and applications necessary to

  complete relocation of the accessible parking space. Id. at ¶ 10.

          43.      On September 2, 2020, Speedway—through Great Dane Petroleum—

  submitted a permit application to the City of Doral seeking approval for this

  relocation. Id. at ¶ 11. Speedway subsequently requested that this permit application

  be reviewed on an expedited basis. Id. at ¶ 12.

          44.      At present, the permit application remains under review with the City

  of Doral Building Department. Id. at ¶ 13. Once the City of Doral grants final

  approval to the permit application, Speedway will have the corresponding relocation

  completed as quickly as possible. Id.

          45.      Once completed, this work will eliminate the alleged architectural

  barriers concerning the slope of the accessible parking space and accessible path of



                                               8
  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 9 of 10




  travel described in Plaintiff’s Complaint. Id. at ¶ 16; see also Dep. of Charles Childers

  at 103:10-105:10, attached hereto as Exhibit 7; Dec. of Larry M. Schneider at ¶ 8,

  attached hereto as Exhibit 8.

          46.      On August 25, 2020, Plaintiff served Speedway with a document titled

  Rule 34 Inspection Report prepared by Plaintiff’s designated expert Charles Childers.

  See Rule 34 Inspection Report, attached hereto as Exhibit 9.

          47.      In addition to the slope issues related to the accessible parking space

  and accessible path of travel, the Rule 34 Inspection Report contains five additional

  architectural barriers that are neither alleged in Plaintiff’s Complaint nor in

  Plaintiff’s Initial Expert Disclosure. Id.

          48.      These additional barriers include:

                   a)      A change in level greater than one-half inch from the sidewalk to

                   the accessible path of travel. Id. at p. 4;

                   b)     Two gaps greater than one-half inch from the public sidewalk to

                   the accessible path of travel. Id. at pp. 5-6;

                   c)     An electrical box protruding more than four inches from the wall

                   on the south façade of the convenience store. Id. at p. 9;

                   d)     A panel-type handle on the entrance doors to the convenience

                   store. Id. at p. 10.

          49.      Speedway has incorporated the alleged barriers described in paragraph

  46(a) and (b) above in its parking lot slope remediation plan and has removed the

  electrical box described in paragraph 46(c). See Bastin Dec. at ¶¶ 14-15.



                                                  9
  4834-7938-5548
Case 1:20-cv-21062-CMA Document 28 Entered on FLSD Docket 09/30/2020 Page 10 of 10




           50.      As for the alleged barrier described in paragraph 46(d) above, pursuant

   to recent DOJ Guidance documents, panel-type handles are permissible for places of

   public accommodation. See Schneider Dec. at ¶ 9.

           51.      Accordingly, all architectural barriers complained of by Mr. Longhini or

   described by his designated experts have been remediated or are in the process of

   being remediated. Id. at ¶¶ 7-10.




   Dated: September 30, 2020.                        Respectfully submitted,

                                                     /s/ Eric S. Boos
                                                     Daniel B. Rogers
                                                     drogers@shb.com
                                                     Florida Bar No.: 195634
                                                     Eric S. Boos
                                                     eboos@shb.com
                                                     Florida Bar No.: 0107673
                                                     SHOOK, HARDY & BACON L.L.P.
                                                     Miami Center, Suite 3200
                                                     201 South Biscayne Boulevard
                                                     Miami, Florida 33131
                                                     Telephone: 305.358.5171

                                                     Counsel for Defendant Speedway LLC




                                                10
   4834-7938-5548
